DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 11/16/2021 has been received and entered in to the case. 
Claims 24-26, 32-33 and 36-37 have been canceled, claim 1-21 and 23 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 22, 27-31, 34-35 and 38-40 have been considered on the merits. All arguments have been fully considered. 

The claim rejection under 35 USC §112(a) has been withdrawn due to the instant amendment. 
It is noted that following claim rejection under 35 USC §112(b) has been modified because a part of the previous rejections has been withdrawn, and a new rejection is added due to the instant amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 27-31, 34-35 and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 discloses “the hFL-HCC” in line 2. There is no antecedent basis for the term. It is noted that upon the instant amendment the term was not amended after the deletion of the introducing step presented in the claim in the previous claim set. Applicant is advised to replace the term with “human fibrolamellar hepatocellular carcinoma (hFL-HCC).”
Claims 39-40 are directed to the method of claim 1. Claim 1 is withdrawn and it is a product claim. It is not clear what subject matter the claims are intended to point out. For search purpose, the claims are interpreted to be dependent on claim 22.
Claim 40 discloses the wherein clause such that growth of the FL-HCC spheroids is suppressed by treatment with a histone deacetylase inhibitors or a hedgehog signaling pathway inhibitor. It is not clear if this is an active step to be carried out for the method of screening a candidate drug or if the HDAC inhibitor and/or hedgehog signaling pathway inhibitors are the candidate drugs for the method of screening a candidate drug. Clarification is required. If this is an active step required for the claimed method, applicant is advised to amend the claim to disclose the treatment as an active step (e.g. “treating the FL-HCC with a HDAC inhibitor or a hedgehog signaling pathway inhibitor to inhibit the growth of the FL-HCC spheroids”). If the limitation is directed to the candidate drug for inhibiting the growth of the hFL-HCC, applicant is advised to 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22, 27-31, 34-35 and 38-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. The claim(s) recite(s) a method for drug screening comprising a step of introducing a candidate drug to human fibrolamellar hepatocellular carcinoma cells (hFL-HCCs) in the form of spheroids or organoids, and a step of monitoring an effect of the candidate drug on the cells in vitro. The step of monitoring the effect of the candidate drug to the cells can be performed mentally and therefore is directed to an abstract idea. According to the 2019 PEG, mental processes belongs to the groupings of subject matter that is directed to the abstract idea.  
This judicial exception is not integrated into a practical application because there is no disclosure of the judicial exception being applied to any practical application. It is noted that the additional element, i.e. a step of culturing the hFL-HCC cells in a serum-free medium to form spheroids or organoids and introducing a candidate drug to hFL-HCC spheroids or organoids (claim 22) or the limitations disclosed in the dependent claims (claims 27-31, 34-35 and 38-40) are not considered as integration of the judicial 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional step of introducing a candidate drug to hFL-HCCs in a various format including spheroids or organoids known in the art does not add significantly more to the judicial exception. The step does not require any unconventional or otherwise more than what is well-understood, routine, conventional activity in the field. It is well known in the art that cancer/tumor cells can be cultured in the form of spheroids or organoids (for example, see Villasante et al.), the hFL-HCC cell is known in the art, and the step of incubating a candidate drug with a cancer cell is also a well-known drug screening technique in vitro (see Villasante et al.). 
Based on the above analyses, it is concluded that the instant claims are directed to a patentably ineligible subject matter.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 22, 27-31 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. (2013, Hepatology; IDS ref.) in view of Villasante et al. (2015, Expert Opin. Drug Discov.; of record), Cao et al. (2011, BMC Gastroenterology; of record) and Yang et al. (2011, Semin. Cancer Biol.; of record) in light of Xu et al. (2014, Human Molecular Genetics; IDS ref.)
Oikawa et al. teach a transplantable human tumor line of FL-HCC cultured on 96-well plates (a tissue culture plastic), and treated with 5-fluorouracil (5-FU) and cell proliferation (growth) was evaluated (p.1470, 2nd col.; Materials and Methods: Cell proliferation and Chemoresistance Assays; p.1471, 2nd col., SALL4 Expression in Human Liver Cancers). The hFL-HCC cells of Oikawa et al. are derived from liver cancer, and thus meet the limitation of claim 27. 
Oikawa et al. do not teach a step of culturing hFL-HCC in a serum-free medium to form spheroids or organoids (claims 22 and 39). 
Villasante et al. teach tissue-engineered models of human tumors utilized in cancer research including drug screening, and a 3D tissue model of the human tumor cells forming multicellular tumor spheroids and tumor organoids (p.1-2, Introduction; p.4, 3.1 Multicellular tumor spheroids and tumor organoids). 
It would have been obvious to a person skilled in the art to culture hFL-HCC of Oikawa et al. as spheroids or organoids because it is well known in the art that tumor cells can be cultured as spheroids or organoids as a 3D model as taught by Villasante et al. and Villasante et al. teach that compared to 2D model (a monolayer culture), the 3D tumor models recapitulate some features of the tumor environment while enabling control of environmental factors and measurement of cell response (p.2, Introduction, rd para.). Villasante et al. teach that the use of 3D tumor models in the microenvironment that can be both inhibit and facilitate tumor growth and metastasis (p.4, 2nd full paragraph). Thus, one skilled in the art would recognize the benefit of using a 3D model including spheroids and/or organoids for screening a drug to affect the growth/proliferation of hFL-HCC taught by Oikawa et al., and would try to generate a 3D spheroids or organoids of hFL-HCC for the method of Oikawa et al. with a reasonable expectation of success.
Regarding the use of serum-free medium (claim 22), Oikawa et al. in view of Villasante et al. do not teach the limitation.
Cao et al. teach a method of culturing human hepatoma cell lines (hepatocellular carcinoma lines) in a serum-free DMEM/F12 medium for sphere culture (p.2, Methods: Cell lines and sphere culture).
It would have been obvious to a person skilled in the art to use a serum-free medium for the formation of spheroids and/or organoids of hFL-HCC taught by Oikawa et al. in view of Villasante et al. with a reasonable expectation of success.
Regarding the hFL-HCC cells in the form of organoids comprising mesenchymal cells (claim 28) or precursors to stellate cells, endothelial cells, stromal cells or pericytes (claim 38), Oikawa et al. do not teach the limitation. 
Villasante et al. teach that the roles of microenvironment in tumor development and the surrounding cells including osteoblasts, osteoclasts, fibroblasts and human mesenchymal stem cells (hMSC) all play essential roles in primary tumor growth and metastasis (p. 3, 2. The tissue context), and introducing key elements of the tumor microenvironment such as three dimensionality, interactions between the tumor cells, 
Furthermore, Yang et al. teach that cross-talk between tumor cells and the surrounding peri-tumoral stroma is a key modulator of the processes of hepatocarcinogenesis, epithelial-mesenchymal transition (EMT), tumor invasion and metastasis, and the major cellular components include hepatic stellate cells, fibroblasts, immune and endothelial cells, and the role of the tumor microenvironment in pathogenesis of HCC (see Abstract). Thus, one skilled in the art would recognize the importance of using cellular components of the tumor microenvironment in producing a 3D model of tumor including hFL-HCC.
It would therefore have been obvious to a person skilled in the art to produce organoids of hFL-HCC with stromal/mesenchymal cells including hMSC as taught by Villasante et al. to recapitulate key features of the tumor microenvironment in the organoids of hFL-HCC with a reasonable expectation of success. 
Regarding claim 29-31 directed to the fusion transcript DNAJB1-PRKACA (claim 29) or overexpressing markers relative to a control (claims 30-31), Oikawa et al. do not particularly teach the limitation. However, it is considered that these are inherent property of hFL-HCC cells because Xu et al. teach that genomic analysis of FL-HCC identified DNAJB1-PRKACA fusion transcript (see abstract), and a significant upregulated genes including PCSK1 over neural or neuroendocrine cells (p.51, 2nd col., 2nd full para.; Fig. 1). It is submitted that pancreatic cells including pancreatic endocrine cells (e.g. islet cells) as claimed are considered as neuroendocrine cells. Thus, it is 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. (supra) in view of Villasante et al. (supra), Cao et al. (supra), Yang et al. (supra) and Xu et al. (supra) as applied to claims 22, 27-31 and 38-39 above, and further in view of Turner et al. (US 2008/0248570; of record).
Regarding claims 34-35 directed to the hFL-HCC cells being cultured in Kubota’s Medium; or the serum-free medium containing hyaluronans, Oikawa et al. in view of Villasante et al., Cao et al., Yang et al. and Xu et al. do not teach the limitation.
Turner et al. teach that Kubota’s Medium is designed for stem/progenitor cells and utilized for culturing hepatic stem cells (para. [0033]), and hyaluronans in combination with the serum-free Kubota’s medium render the hepatic stem cells or hepatoblasts stable and facilitate survival and self-replication of hepatic stem cells and hepatoblasts (para. [0033], [0036]). Turner et al. also teach a spheroid culture using serum-free medium and hyaluronan (paras. [0015], [0056]-[0057]).
It would have been obvious to a person skilled in the art to use a serum-free medium such as Kubota’s Medium along with hyaluronans as taught by Cao et al. and Turner et al. for the culturing of spheroids/organoids of hFL-HCC in the method of Oikawa et al. in view of Villasante et al., Xu et al. and Yang et al. with a reasonable expectation of success.
. 

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. (supra) in view of Villasante et al. (supra), Cao et al. (supra), Yang et al. (supra) and Xu et al. (supra) as applied to claims 22, 27-31 and 38-39 above, and further in view of Zhang et al. (2012, Hepatology) and Subbiah et al. (2013, J. Clin. Oncol.; Abstract).
Regarding claim 40, the wherein clause is interpreted as a property of the cells such that growth of the FL-HCC spheroids can be suppressed by HDAC inhibitor or a hedgehog signaling pathway, but not required for the method as an active step.
Even if the limitation is interpreted as the HDAC inhibitor being a candidate drug for inhibiting the growth of the hFL-HCC, and thus introduced to the hFL-HCC as an active step, it is known in the art that the HDAC inhibitor such as SAHA or vorinostat is used for inhibiting growth of hepatocellular carcinoma according to Zhang et al. (abstract) or fibrolamellar hepatocellular carcinoma according to Subbiah et al. (abstract), respectively.
It would have been obvious to a person skilled in the art to use a HDAC inhibitor such as SAHA or vorinostat in the method of Oikawa et al. in view of Villasante et al. and Cao et al. as a candidate drug that inhibit the proliferation of FL-HCC to be screened with a reasonable expectation of success.
The effect of the HDAC inhibitor as inhibiting the growth of hFL-HCC is considered an inherent property and the method of combined teachings of Oikawa et al. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Regarding the claim rejection under 35 USC §112(b), applicant failed to address the previous issues directed to claims 39-40, and thus, they are maintained. In addition, the instant amendment raised a new issue of antecedent basis in claim 22 (see claim rejection above).
Regarding the claim rejection under 35 USC §101, applicant merely stated that the claims recite the tangible step of culturing the hFL-HCC cells in a serum-free medium to form spheroids or organoids, which integrates into a practical application of the drug screening. The argument is not persuasive. The claims disclose a step of “monitoring” an effect of the hFL-HCC cells when a candidate drug is introduced to the cells. This step is clearly directed to an abstract idea, a judicial exception. The step of culturing the hFL-HCC cells in the serum-free medium to form spheroids or organoids does not integrate the judicial exception into a practical application of the judicial exception as discussed in the claim rejection above. Applicant is advised to disclose a specific step that can integrate the claimed method into a practical application, for 
Regarding the claim rejection under 35 USC §103, applicant alleged that Oikawa does not teach or suggest culturing FL-HCC in serum free medium to form spheroids or organoids, and Villasante also does not teach or suggest culturing FL-HCC in serum free medium to form spheroids or organoids. Applicant stated that Cao is cited to for teaching “a method of culturing human hepatoma cell lines using serum-free medium.” But does not teach or suggest culturing FL-HCC in serum free medium to form spheroids or organoids. Applicant’s argument is viewed as piecemeal analysis. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The claim rejection is based on the combination of teachings from the cited references. It has been acknowledged that Oikawa et al. in view of Villasante et al. do not teach the use of serum-free culture medium for forming spheroids or organoids. However, the claim rejection cites Cao et al. for the deficiency, and Cao et al. teach a method of culturing human hepatoma cell lines (hepatocellular carcinoma lines) in a serum-free DMEM/F12 medium for sphere culture (p.2, Methods: Cell lines and sphere culture). Based on the teaching of Cao et al., it is the Examiner’s position that serum-free medium could be used for sphere culture (spheroids), and thus, one skilled in the art would try a serum-free medium for the culturing of FL-HCC in order to form 
Applicant asserted that Yang reference does not provide guidance, teaching, or suggestion for culturing FL-HCC spheroids or organoids. It is noted that Yang was not cited for addressing culturing FL-HCC spheroids or organoids. Rather it was cited to support the benefit of 3D culture over 2D.
Based on the above discussion, it is the Examiner’s position that applicants’ arguments would not overcome the pending claim rejections, and the instant amendment necessitated a new ground of rejection (35 USC §112b).

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.